           IN THE UNITED STATES DISTRICT COURT FOR THE
                   MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

TOMMY KENDRICK WILLIAMS,                    )
                                            )
            Plaintiff                       )
                                            )
      v.                                    ) CASE NO. 2:18-CV-602-WKW
                                            )           [WO]
BARBOUR COUNTY SHERIFF’S                    )
DEPARTMENT,                                 )
                                            )
            Defendant.                      )

                                    ORDER

      On November 19, 2018, the Magistrate Judge filed a Recommendation to

which no timely objections have been made. (Doc. # 20.) Upon an independent

review of the record and consideration of the Recommendation, it is ORDERED that

the Recommendation (Doc. # 20) is ADOPTED, the motion to dismiss (Doc. # 12)

is GRANTED, the motion to disseminate (Doc. # 17) is DENIED, and Plaintiff’s

claims against the Defendant are DISMISSED with prejudice.

      Final judgment will be entered separately.

      DONE this 9th day of January, 2019.

                                          /s/ W. Keith Watkins
                                 CHIEF UNITED STATES DISTRICT JUDGE
